Case 4:19-cv-00212-MW-CAS Document 51-1 Filed 10/09/19 Page 1 of 15




                  Exhibit A
    Case 4:19-cv-00212-MW-CAS Document 51-1 Filed 10/09/19 Page 2 of 15



                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                        TALLAHASSEE DIVISION

JAC’QUANN (ADMIRE)        )
HARVARD, et al.,          )
                          )
          Plaintiffs,     )
                          )
v.                        )            Case No.: 4:19-cv-00212-MW-CAS
                          )
                          )
MARK S. INCH, et al.,     )
                          )
          Defendants.     )
__________________________

           [PROPOSED] STIPULATED CONFIDENTIALITY ORDER

      THIS CAUSE came to be heard upon Plaintiffs’ and Defendants’ Joint

Motion for Entry of Stipulated Confidentiality Order to facilitate the exchange,

disclosure, and use of documents and information that the parties may wish to keep

confidential. Being advised that the parties have agreed to the entry of this Order,

and after reviewing the file and finding good cause pursuant to Rule 26(c) of the

Federal Rules of Civil Procedure, it is hereby

ORDERED AND ADJUDGED as follows:

      1.     This Order governs the handling, exchange, disclosure, maintenance,

storage, use, and discussion of documents that a party may wish to keep

confidential. For purposes of this Order, the word “document” means any written,


                                          1
    Case 4:19-cv-00212-MW-CAS Document 51-1 Filed 10/09/19 Page 3 of 15



recorded, or graphic material, and includes information provided in discovery

responses such as interrogatories or requests for admission.         The protections

conferred by this Order do not cover the following documents: (a) any document

that is in the public domain at the time of disclosure to a receiving party or becomes

part of the public domain after its disclosure to a receiving party as a result of a

publication not involving a violation of this Order, including, but not limited to

becoming part of the public record through trial or otherwise; and (b) any document

obtained by the receiving party prior to the disclosure or obtained by the receiving

party after the disclosure from a source who obtained the document lawfully (such

as through a public records request) and who is under no obligation of

confidentiality to the producing party.

      2.     Each party that designates a document or a portion thereof for

protection under this Order must take care to limit any such designation to specific

material that qualifies under the appropriate legal standards. The producing party

must designate as Confidential only those parts of documents that qualify so that

other portions of the documents for which Confidentiality is not warranted are not

swept unjustifiably within the ambit of this Order. Documents which are within the

exemption provisions of Section 119.071, Florida Statutes, Section 945.10, Florida

Statutes or other confidential documents designated by Florida law are

presumptively Confidential. Mass, indiscriminate, or routinized designations are


                                          2
    Case 4:19-cv-00212-MW-CAS Document 51-1 Filed 10/09/19 Page 4 of 15



prohibited.

      3.      If it is appropriate to designate an entire document as Confidential, the

producing party shall prominently mark the document “CONFIDENTIAL” at the

bottom of the document and produce it, and all parties shall treat it as Confidential

as defined herein, unless and until the Court orders otherwise.

      4.      If it is appropriate to designate only a portion of a document as

Confidential, the producing party shall clearly identify the specific portions by

putting the word “CONFIDENTIAL” in the left or right margin, and making other

markings that indicate which portions are being designated without obscuring the

content, and produce the document. For these documents (containing only partial

designations), the producing party shall not put the word CONFIDENTIAL at the

bottom of the document. If a document has the word CONFIDENTIAL in the left

or right margin but does not have the word CONFIDENTIAL at the bottom, the

receiving party may assume the remainder of the document is not Confidential and

may treat it as such.

      5.      For every document or portion thereof that is marked Confidential, the

producing party shall include a written statement explaining why it believes there is

good cause to deem the document or portion thereof Confidential. If it comes to a

producing party’s attention that information or items that it marked Confidential do

not qualify for protection, that producing party must promptly notify all other


                                          3
    Case 4:19-cv-00212-MW-CAS Document 51-1 Filed 10/09/19 Page 5 of 15



parties that it is withdrawing the mistaken designation.

      6.     Confidentiality shall not be automatic. If the receiving party disputes

the Confidential nature of a document, the receiving party shall notify the

producing party in writing of the dispute as to Confidentiality and identify the

particular document(s) or portions thereof as to which Confidentiality is in dispute.

The parties shall confer and make a good faith attempt to reach an agreement. If

agreement cannot be reached, the producing party seeking Confidentiality shall,

within fourteen (14) days from the date of written notification of the dispute as to

Confidentiality, file a Motion to Designate Document(s) as Confidential. The time

to file such a Motion may be extended by agreement of the parties. The opposing

party shall file a response within seven (7) days. The Court may require an in

camera inspection of the document that is the subject of the dispute. If the Court

grants the Motion, the parties shall continue to treat the document(s) or portions

thereof as Confidential. If the Motion is denied, the document or portion thereof

shall no longer be deemed Confidential.

      7.     A   party   may     designate    a   document   “CONFIDENTIAL         –

ATTORNEY’S EYES ONLY.” If it is appropriate to designate an entire document

for attorney review only, the producing party shall prominently mark the document

“CONFIDENTIAL – ATTORNEY’S EYES ONLY” at the bottom of the document

and produce it. A document designated in this manner may only be reviewed by an


                                          4
    Case 4:19-cv-00212-MW-CAS Document 51-1 Filed 10/09/19 Page 6 of 15



attorney working as counsel on this matter for the receiving party and the document

and information contained in the document may not be disclosed to or reviewed by

any other person without express written permission of the producing party.

Paragraphs 11, 12, 13, 14 and 15 of this Order will apply to CONFIDENTIAL-

ATTORNEY’S EYES ONLY documents in the same manner as Confidential

documents.

      8.      This Order does not alter the legal standard for determining whether a

document will be deemed Confidential. The Court will apply Federal Rule of Civil

Procedure 26(c) and any other applicable rules or case law, and the party seeking

confidentiality shall bear the burden of persuasion and production.

      9.      This Order does not extend the time for any party to respond to a

discovery request or file a document.         All discovery responses (including

responsive documents) must be served, and all documents must be filed, within the

time prescribed by the applicable rules and orders of this Court. However, the

parties shall cooperate to allow each other the time necessary to evaluate and

designate documents accurately to avoid both the disclosure of confidential

information or unnecessary designation of non-confidential information.

      10.     If a document or portion thereof is designated as Confidential, either

by agreement or by Order of this Court, the following rules shall apply:

            a. The parties and their counsel shall keep Confidential documents in


                                          5
Case 4:19-cv-00212-MW-CAS Document 51-1 Filed 10/09/19 Page 7 of 15



 strict confidence, shall use Confidential documents only for purposes

 reasonably connected to this litigation, and shall not share Confidential

 documents with any third party, except that Confidential documents may be

 shared with any Qualified Individual under the circumstances described in

 this Order. For documents with only portions designated as Confidential,

 these rules only apply to the portions designated as Confidential. Such

 documents may be shown to any third party, and may be treated as not

 Confidential, as long as the Confidential portions are redacted.

    b. Qualified Individuals include:

           i. attorneys, and employees of their attorneys to whom it is

              reasonably necessary to disclose the information for this

              litigation;

          ii. the Court and Court personnel;

         iii. court reporters or videographers who transcribe or record

              depositions or other testimony in this case;

         iv. experts or consultants retained by either party for assistance in

              the above-captioned case;

          v. mediators;

         vi. translators or interpreters used for depositions or other

              proceedings;


                                    6
Case 4:19-cv-00212-MW-CAS Document 51-1 Filed 10/09/19 Page 8 of 15



         vii. deponents in the action to whom disclosure is reasonably

              necessary;

        viii. a witness or declarant to whom disclosure is reasonably

              necessary;

         ix. any person who authored or received the document before it was

              designated as Confidential; and

          x. any other person upon written permission from the party

              producing the Confidential document.

    c. The plaintiffs and members of the putative class or class members are

 specifically not Qualified Individuals.     Those persons may only view

 specified Confidential documents only with express written permission of the

 Florida Department of Corrections.

    d. All Qualified Individuals who receive Confidential documents shall

 keep them in strict confidence, shall not disclose them to any other person,

 and shall use them only for purposes reasonably connected to this litigation.

 Before Confidential documents are shared with experts, consultants,

 mediators, deponents, possible witnesses or declarants, translators, or

 interpreters, such persons shall be given a copy of this Order and shall agree

 in writing to be bound by its terms by signing the attached Acknowledgment

 of Stipulated Confidentiality Order.


                                    7
Case 4:19-cv-00212-MW-CAS Document 51-1 Filed 10/09/19 Page 9 of 15



    e. In a deposition, a party may use, refer to, discuss the contents of, or

 attach as an exhibit a Confidential document only if the following procedures

 are followed: The party taking the deposition shall ensure that there is no

 one present at the deposition who is not authorized to receive Confidential

 documents. Before the deposition begins, the party taking the deposition

 shall provide a copy of this Order to the witness, court reporter, and

 videographer, and shall ensure that each of them sign the Acknowledgement

 of Stipulated Confidentiality Order. Before discussing the contents of a

 Confidential document during the deposition, the party shall state on the

 record that the document is Confidential. Before discussing the contents of a

 Confidential document during the deposition, the party shall state on the

 record that the document is Confidential. If any party wishes to designate a

 portion of a deposition transcript as Confidential, that party shall notify all

 other parties within seven (7) days of completion of the deposition that the

 party wishes to review the transcript for the purpose of conducting a

 Confidentiality review.    Within fourteen (14) days after receiving the

 deposition transcript, the party seeking Confidentiality shall notify all other

 parties of the desire to designate portions of the transcript (and exhibits

 thereto) as Confidential, and include the specific pages, lines, and exhibits

 along with a written statement explaining why it believes there is good cause


                                    8
Case 4:19-cv-00212-MW-CAS Document 51-1 Filed 10/09/19 Page 10 of 15



  to deem the portion of the deposition Confidential. If a party wishes to use a

  deposition transcript for which the other party has sought a confidentiality

  review but has not provided notification of the desire to designate portions as

  Confidential, the party seeking to use the deposition shall so notify the other

  party, and the party seeking confidentiality shall within fourteen (14) days

  notify the other party either that no confidentiality is sought or identify the

  specific pages, lines, and exhibits for which confidentiality is sought along

  with the written statement described above. The parties may extend these

  deadlines by agreement. If there is a dispute, the parties shall then follow the

  dispute procedures set forth in paragraph 4, above. Before the expiration of

  this time period, the entire deposition will be treated as Confidential.

     f. If a party wishes to file a Confidential document (including portions

  of a deposition) with the Court, it must be filed under seal, following the

  appropriate procedures to do so in the U.S. District Court for the Northern

  District of Florida. Documents with only portions designated as Confidential

  may be publicly filed with the Court as long as the Confidential portions are

  redacted. If a party wishes to file a motion, pleading, deposition, document,

  or other filing with the Court that summarizes, quotes, or contains protected

  material from a Confidential document, the party shall publicly file the

  motion, pleading, deposition, document, or other filing with the Confidential


                                      9
Case 4:19-cv-00212-MW-CAS Document 51-1 Filed 10/09/19 Page 11 of 15



  information redacted, and also file under seal an unredacted version and

  provide a copy of the unredacted version to the other party. Confidential

  documents, and unredacted versions of redacted documents filed under this

  paragraph are hereby designated as documents that may be sealed without an

  order pursuant to Local Rule 5.5(B).

     g. Any party may use Confidential documents at trial or a hearing,

  including but not limited to introducing them into evidence and asking a

  witness about their contents. Before a party uses a Confidential document at

  trial or a hearing, the party must first alert the Court and the opposing party

  of the intent to use a Confidential document. If a party moves a Confidential

  document into evidence and wants it to be a part of the record, the Court shall

  appropriately instruct the Clerk on how to handle such documents.

     h. A party may use Confidential – Attorney’s Eyes Only documents or

  information contained in those documents at a hearing or trial only when

  absolutely necessary and under sufficient safeguards imposed to insure that

  the documents and information contained in those documents is restricted to

  the court and counsel for the receiving party.        Before a party uses a

  Confidential-Attorney’s Eyes Only document or information contained in

  those documents at trial or a hearing, the party must first alert the Court and

  the opposing party of the intent to use a Confidential-Attorney’s Eyes Only


                                     10
   Case 4:19-cv-00212-MW-CAS Document 51-1 Filed 10/09/19 Page 12 of 15



      document with sufficient time for the court and party’s to insure that the

      document or information contained in the document is appropriately

      restricted.

      11.    Any party may request that the Court reconsider a ruling on

Confidentiality should new factual or legal developments occur. Further, any party

may request modification of this Order to permit further disclosure of Confidential

documents, or to otherwise modify this Order, upon a showing of good cause.

      12.    This Order does not entitle any party to documents or information to

which they would not otherwise be entitled under the Federal Rules of Civil

Procedure, applicable discovery rules, and court orders.     Nothing in this Order

prevents any party from raising any objection to the discoverability, admissibility,

relevance, or privileged nature of any document.

      13.    Within sixty (60) days of the conclusion of these proceedings, any

party who has received Confidential documents shall either return the documents

to the producing party or destroy the documents (including all copies).           If

destroyed, counsel for the destroying party shall send written confirmation to the

producing party that the Confidential documents have been destroyed in

accordance with this Order. For purposes of this Order, the conclusion of these

proceedings shall mean the point at which this litigation is fully concluded,

including by settlement or final order by the trial court ending the case; the


                                        11
    Case 4:19-cv-00212-MW-CAS Document 51-1 Filed 10/09/19 Page 13 of 15



conclusion of any appeals and proceedings on remand; the expiration of time for

any party to seek further appellate review; and/or whenever a period of

enforcement, monitoring, or court retention of jurisdiction (whether determined by

a settlement agreement or court order) terminates.         The conclusion of these

proceedings shall be the latest of any of the foregoing dates.

      14.    This Order shall continue in effect after the conclusion of these

proceedings, and the Court retains jurisdiction to enforce it.

      15.    If either party learns that, by inadvertence or otherwise, a Confidential

document has been disclosed to any person or in any circumstance not authorized

under this Order, the party must, not later than fourteen (14) days after learning of

the disclosure: (a) notify in writing the other party of the unauthorized disclosure;

(b) if the party is the one who made the unauthorized disclosure, use its best efforts

to retrieve all Confidential documents that were improperly disclosed; (c) inform

the person or persons to whom unauthorized disclosures were made of all the terms

of this Order; and (d) request that such person or persons execute the

Acknowledgment that is attached hereto.

      16.    In the event that additional persons or entities become parties to this

litigation, the current parties shall immediately provide a copy of this Order to such

persons or entities. The new person or entity shall have ten (10) days from the date

they receive this Order to file either: a) a notice indicating they do not object to


                                          12
    Case 4:19-cv-00212-MW-CAS Document 51-1 Filed 10/09/19 Page 14 of 15



being bound by this Order, or b) an appropriate motion requesting modification of

this Order. Confidential documents shall not be provided to new persons or entities

until such a notice is filed or the Court rules on such a motion.

      DONE AND ORDERED this ____ day of _______________, 2019.


                                 ______________________________________
                                 MARK E. WALKER
                                 UNITED STATES DISTRICT JUDGE

Copies furnished to:
All Counsel of Record




                                          13
     Case 4:19-cv-00212-MW-CAS Document 51-1 Filed 10/09/19 Page 15 of 15



                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                        TALLAHASSEE DIVISION

JAC’QUANN (ADMIRE)        )
HARVARD, et al.,          )
                          )
          Plaintiffs,     )
                          )
v.                        )            Case No.: 4:19-cv-00212-MW-CAS
                          )
                          )
MARK S. INCH, et al.,     )
                          )
          Defendants.     )
__________________________

  ACKNOWLEDGMENT of STIPULATED CONFIDENTIALITY ORDER

       I, ______________________________, hereby acknowledge that I have
reviewed the Stipulated Confidentiality Order entered into in the above-captioned
case and that I agree to be bound by the Order. I further agree to the following
limitations upon the use and disclosure of the Confidential documents which I am
being provided:
       1.    I will use the Confidential documents solely in connection with the
proceedings in the above-entitled case and for no other purpose.
       2.    I will not disclose any of the Confidential documents to any other
person or entity except as authorized by the Stipulated Confidentiality Order; and
       3.    Upon request, I will immediately return or destroy any Confidential
documents (including all copies). If destroyed, I will send a written confirmation
to the party producing the document(s) that such documents(s) have been
destroyed in accordance with the Order.
       I understand and recognize that violation of any of the provisions of this
Acknowledgment and the Order may subject me to liability or sanctions including,
but not limited to, personal liability for any damages resulting from such violation.

        Dated this _______ day of ________________, _______.

_______________________                       ____________________________
(Print Name)                                  (Signature)

                                         14
12746872.v1
